DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply, filed on 12/13/2021, is acknowledged. Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) 
Claim 1 recites “a lifting device, one shaping jaw (08, 19) being adapted to be lifted by driving the lifting device” wherein the specification fails to define “a lifting device”, as generic place-holder.
Claim 6 recites “the second part (22, 24) of the shaping jaws (19, 20) can be pivoted relative to the first part (21, 23) of the shaping jaws (19, 20) by means of a drive unit” wherein the specification defines “a drive axle (09)” as a corresponding structure for the claimed generic place-holder of “means of a drive unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “in particular wound”, in 1st line, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “in particular” is part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation of “the dough piece” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim. Even though prior to the cited limitation, the claim defines “dough pieces”. It is not clear the cited “the dough piece” is referring back to which of the plurality of disclosed “dough pieces”.
Claim 1 recites the limitation of “the inner side of the dough piece (02)” in 4th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an inner side of the dough piece (02)”.
Claim 1 recites the limitation of “the outer side of the dough piece (02)” in 8th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an outer side of the dough piece (02)”.
Claim 1 recites the limitation of “the lower surface of the dough piece (02)” in 14th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a lower surface of the dough piece (02)”.
Claim 1 recites the limitation of “the end (13) of the dough piece (02)” in 15th line.  There is insufficient antecedent basis for this limitation in the claim “an end (13) of the dough piece (02)” prior to the cited limitation.
Claim 1 recites the limitation of “it” in 16th line. There is insufficient antecedent basis for this limitation in the claim because prior to the cited “it”, claim defines “the end (13) of the dough piece (02)” or “the lower surface of the dough piece (02)” and it is not clear if to which of the previously cited structure, the cited “it” is referring to.
Claim 1 recites the limitation of “the overlappingly arranged ends (13, 14) of the annularly bent dough piece (02)” in 18th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “the dough piece (02)” in 22nd line.  There is insufficient antecedent basis for this limitation in the claim. Even though prior to the cited limitation, the claim defines “dough pieces”. It is not clear the cited “the dough piece” is referring back to which of the plurality of disclosed “dough pieces”.
Claim 1 recites the limitation of “the lower surface of the dough piece (02)” in 24th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a lower surface of the dough piece (02)”.
Claim 1 recites the limitation of “a lifting device, one shaping jaw being adapted to be lifted by driving the lifting device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2 recites the limitation of “the free end (11)” in 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a lower surface of the dough piece (02) at the initial position”.
Claim 3 recites the limitation of “the distance between the shaping jaws (07, 08, 19, 20) in 1st line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a distance between the shaping jaws (07, 08, 19, 20)”.
Claim 3 recites the limitation of “the one hand and the back of the retaining jaw (04)” in 4th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to “a one hand and a back of the retaining jaw (04)”.
Claim 3 recites the limitation of “the width of the ends (13, 14) of the dough piece (02)” in 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a width for each ends (13, 14) of the dough piece (02)”.

Claim 6 recites the limitation of “the second part (22, 24) of the shaping jaws (19, 20)” in 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a second part (22, 224)” for the “shaping jaws (19, 20)”.
Claim 6 recites the limitation of “the first part (21, 23) of the shaping jaws (19, 20)” in 4th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a first part (21, 23) of the shaping jaws (19, 20)”.
Claim 7 recites the limitation of “the outer side of the dough piece (02)” in 4th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an outer side of the dough piece (02)”.
Claim 7 recites the limitation of “the straight dough piece (02)” in 5th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a straight dough piece (02)”.
Claim 8 recites the limitation of “the rounded tip” in 4th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a rounded tip”.
Claim 8 recites the limitation of “in particular that the retaining jaw (04)” in 5th line, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation of “in particular a picture camera” in 3rd line, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation of “the dough piece” in 4th line.  There is insufficient antecedent basis for this limitation in the claim. Even though prior to the cited limitation, the claim defines “dough pieces”. It is not clear the cited “the dough piece” is referring back to which of the plurality of disclosed “dough pieces”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2015/0099049) in view of Beier (EP 0 490 190)
Harada et al. (US ‘049) disclose a device for circularizing the croissant dough (100) comprising a conveyor 122 that conveys the U-shaped croissant dough 5 to the working positions for the first guide for reducing the width 114, the plate 118, the second guide for reducing the width 116, and the pusher 130 and a sensor for detecting the croissant dough 138 that detects the U-shaped croissant dough 5, to thereby generate a signal. The conveyor 122 may be stopped based on a signal from the sensor for detecting the croissant dough 138. (See paragraph [0017])
Harada et al. (US ‘049) further teach the first guide for reducing the width 114 may have a face 114f for moving the first end 5a and the second guide for reducing the width 116 may have a face 116f for moving the second end 5b. After the second end 5b is moved to the center of the U-shape, the plate 118 may return to the level that it had before it started to move upward. The second guide for reducing the width 116 may move downward at the distance h, which is the same as the distance that the plate 118 returns to the level that it had before it started to move upward. The face 114f for moving the 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (At least one retaining jaw)]
    PNG
    media_image1.png
    301
    463
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Shaping Jaws (110, 112, 114, 116))][AltContent: arrow]
    PNG
    media_image2.png
    239
    359
    media_image2.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image3.png
    264
    380
    media_image3.png
    Greyscale

[AltContent: textbox (The lift-able shaping jaw (112, 116))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    216
    303
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (The lift-able shaping jaw (112, 116))]
    PNG
    media_image5.png
    345
    397
    media_image5.png
    Greyscale

[AltContent: textbox (A lift-able shaping jaw (112, 116))]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    202
    381
    media_image6.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image7.png
    287
    309
    media_image7.png
    Greyscale

[AltContent: arrow][AltContent: textbox (A stamp (144))]
    PNG
    media_image8.png
    261
    242
    media_image8.png
    Greyscale


	Moreover, Harada et al. (US ‘049) disclose a second pusher 144 that is wider than the distance between the walls 114f, 116f and that further presses the first and second ends 7a, 7b that have been vertically pressed by the pusher 130 to be stuck together. (See paragraph [0020])
	Therefore, as to claim 1, Harada et al. (US ‘049) teach a device (102) for forming substantially wound dough pieces (5) into an annular shape, comprising a bending unit for annularly bending the dough piece (5), the bending unit (5) comprising: at least one retaining jaw, which is adapted to be brought into contact with the inner side of the dough piece and which forms an opening into the annularly bent dough piece (5), and two movably supported shaping jaws (110, 112, 114, 116), which are adapted to be brought into engagement with the outer side of the dough piece (5), wherein the dough piece (5) can be annularly bent around the retaining jaw by driving the shaping jaws (110, 112, 114, 116), and one shaping jaw (112, 116) being adapted to be lifted, and this shaping jaw (112, 116) having provided thereon a projection (118) which, when the shaping jaw (112, 116) is in contact with the dough piece (5), contacts the lower surface of the dough piece (5), and the projection (118) being adapted to be lifted, so as to lift the end (5b) of the dough piece (5), which rests on the projection (118), and arrange it on 
However, Harada et al. (US ‘049) is silent on explicitely disclosing a lifting device for lifting one shaping jaw (112, 116), as claimed in claim 1.
	In the analogous art, Beier (EP ‘190) discloses a device for bending dough pieces especially croissants around a spindle, in which two bending arms, which are curved according to the desired shape of the dough piece and are arranged pivotably in relation to one another in such a manner that at the same time they clamp a dough piece to be bent around the spindle. (See the abstract)
[AltContent: textbox (A lifting mechanism (23, 30c, 33) for lifting the one shaping jaw (5))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image9.png
    427
    388
    media_image9.png
    Greyscale

	As to claim 1, Beier (EP ‘190) disclose a lifting mechanism (23, 30c, 33) for lifting the one shaping jaw (5).
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the lifting process of the shaping jaw (114, 116), as taught by Harada et al. (US ‘049), through providing a lifting device to lift at least one of the shaping jaw in order to improve a lifting process of the at least one end of the croissant dough which results in enhancing the quality of the obtained croissant dough, as suggested by Beier (EP ‘190).
	As to claim 2, Harada et al. (US ‘049) disclose the projection (118) protrudes beyond the free end (114) of the shaping jaw (110), wherein the projection (118) extends transversely to the center axis of the dough piece (5) at the initial position, and wherein the projection (118) extends parallel to the center axis of the dough piece (5) at the final position.
	As to claim 3, Harada et al. (US ‘049) teach at the final position, a distance between the shaping jaws (112, 116), which are in contact with the dough piece (5), on one hand and a back of the retaining jaw on the other corresponds to the width of the ends (5a, 5b) of the dough piece (5).
	As to claim 4, Harada et al. (US ‘049) disclose the shaping jaws (110, 112, 114, 116) are arranged one above the other at the final position of the displacement path section.
	As to claim 5, Harada et al. (US ‘049) teach the shaping jaws (110, 112, 114, 116) each have a sliding surface which enters into engagement with the dough piece (5), the sliding surfaces sliding and/or rolling on the surface of the dough piece (5) while they are in engagement with the dough piece (02) along the displacement path section.
	As to claim 6, Harada et al. (US ‘049) disclose the shaping jaws (110, 112, 114, 116) are each bipartite, wherein the second part of the shaping jaws can be pivoted relative to the first part of the shaping jaws by means of a drive unit, and wherein the second part of the shaping jaws (110, 112, 114, 116) is adapted to enter into engagement with the dough piece (5) with a sliding surface thereof, and wherein the shaping jaws are adapted to be brought out of engagement by pivoting the second part.
	As to claim 7, Harada et al. (US ‘049) teach the device comprises two additional pre-shaping jaws, which are adapted to be brought into engagement with the outer side of the dough piece (5), wherein the straight dough piece (5) can be bent round the retaining jaw in a bow shape by driving the pre-shaping jaws.
	As to claim 8, Harada et al. (US ‘049) disclose the retaining jaw (04) tapers in a downward direction, wherein the retaining jaw is configured conically.
	As to claim 9, Harada et al. (US ‘049) teach the bending unit in its entirety or the shaping jaws (110, 112, 114, and 116) and/or the retaining jaw and/or two pre-shaping jaws and/or the stamp (144) are replaceably fixed to the device.
	As to claim 10, Harada et al. (US ‘049) disclose the device comprises a position sensor with an evaluation unit, the position sensor being able to detect the position of the dough piece.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zimmermann (GB 2 174 036) discloses an apparatus for making cornicles, preferably croissants, wherein dough triangles (21) are stamped out and separated from a dough strip, and fed with a triangular apex leading edge, on a conveyor belt (14) through a coiling device (13), the substantially straight dough coil (22) issuing from the device (13) then being bent into the croissant shape by passage on a conveyor belt (5, Figure 1) through a bending former (8) which defines a substantially circular or part circular aperture, of adjustable size. The former (8) preferably comprises an elastically deformable shell, adjustable by links (10), and the central part of the upper side of the coiled strip (2) is preferably engaged within the former (8), by a further adjustably position-able conveyor (9), which runs at the same speed as the conveyor belt (5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	01/15/2022